Order entered August 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00850-CV

                    AMERICAN HONDA MOTOR CO., INC., Appellant

                                                V.

     SARAH MILBURN, JOHN MILBURN, AND CAROLYN MILBURN, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16470

                                            ORDER
       Before the Court is the August 16, 2019 request of Lanetta Williams, Official Court

Reporter for the 116th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to October 1, 2019. We caution Ms.

Williams that further extension requests will be disfavored.


                                                      /s/      BILL WHITEHILL
                                                               JUSTICE